 1    VERONICA ARECHEDERRA HALL
      Nevada Bar No. 005855
 2    veronica.hallesq@gmail.com
 3            HALL JAFFE & CLAYTON, LLP
                    7425 PEAK DRIVE
 4              LAS VEGAS, NEVADA 89128
                      (702) 316-4111
 5                  FAX (702) 316-4114

 6    Attorney for Defendant,
      Venetian Casino Resort, LLC
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                   FOR THE DISTRICT OF NEVADA
 9
      HEATHER KAUFMANN, an individual,                    CASE NO. 2:19-cv-001102-APG-BNW
10
                             Plaintiff,
11
      vs.                                                 STIPULATION AND ORDER TO
12                                                        DISMISS ACTION WITH PREJUDICE
      VENETIAN CASINO RESORT, LLC, a
13    domestic corporation; DOES I – X; and ROE
      CORPORATIONS I – X,
14
                             Defendants.
15

16

17                  IT IS HEREBY STIPULATED by and between Plaintiff Heather Kaufmann and

18   Defendant Venetian Casino Resort, LLC, by and through their respective counsel, that the above-

19   captioned action shall be and hereby is dismissed with prejudice in its entirety, each party to bear

20   its own attorneys’ fees and costs.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
 1                  Further, this Court shall retain jurisdiction over any dispute arising from the

 2   resolution of this matter.

 3

 4   Dated this 7th day of November, 2019                Dated this 7th day of November, 2019

 5
     HALL JAFFE & CLAYTON, LLP                           HKM Employment Attorneys LLP
 6

 7
     /s/ Veronica Arechederra Hall                       /s/____Jenny L. Foley____________
 8   VERONICA ARECHEDERRA HALL, ESQ.                     JENNY L. FOLEY, PhD., ESQ.
     Nevada Bar No. 005855                               Nevada Bar No. 9017
 9   7425 Peak Drive                                     MARTA D. KURSHUMOVA, ESQ.
     Las Vegas, Nevada 89128                             Nevada Bar No. 14728
10   Attorney for Defendant,                             1785 East Sahara, Suite 300
     Venetian Casino Resort, LLC                         Las Vegas, NV 89104
11
                                                         Attorneys for Plaintiff
12

13

14

15
                                               ORDER
16
                                                         IT IS SO ORDERED.
17

18                                                       ___________________________________
19                                                       UNITED STATES DISTRICT JUDGE

20                                                       Dated: _____________________________
                                                         Dated: November 12, 2019.

21

22

23

24

25

26

27

28                                                 -2-
